By the Court, Dickinson, J. The statute (sec. 3, ch. II) of assignments expressly declares, that nothing in the act authorizing assignments, “shall change the nature of the defence, or prevent the allowance of discounts or offsets, either in law or equity, that any defendant may have against the original assignor, previous to the assignment, or against the plaintiff or assignee after the assignment. The defendant below, in his plea of off-set, expressly avers the indebtedness of the assignor to him, “ before and at the time of the endorsement of the said writing obligatory,” arid certainly brings himself within both the letter and spirit of the statute. The plea is in all respects sufficiently formal, and, in our opinion, the court erred in sustaining the demurrer to this plea. x Judgment reversed.